[Cite as T.R.H. v. A.D.H., 2021-Ohio-3036.]
                      COURT OF APPEALS OF OHIO

                     EIGHTH APPELLATE DISTRICT
                        COUNTY OF CUYAHOGA

T.R.H.,                                  :

            Petitioner-Appellee,         :
                                                          No. 110213
            v.                           :

A.D.H.,                                  :

            Petitioner-Appellant.        :



                       JOURNAL ENTRY AND OPINION

            JUDGMENT: AFFIRMED IN PART AND REMANDED
            RELEASED AND JOURNALIZED: September 2, 2021


          Civil Appeal from the Cuyahoga County Court of Common Pleas
                           Domestic Relations Division
                              Case No. DR-10-333822


                                   Appearances:

            Robert J. Vecchio Co., L.P.A., and Robert J. Vecchio, for
            appellee.

            Zashin & Rich Co., L.P.A., and Amy M. Keating; Demer &
            Marniella, L.P.A., and James A. Marniella; Nancy H.
            Donnelly, for appellant.


ANITA LASTER MAYS, P.J.:

              Petitioner-appellant A.D.H. (“Husband”) appeals the trial court’s

decision of finding him in contempt of a court order and requiring him to pay
petitioner-appellee T.R.H.’s (“Wife”) attorney fees. In addition to asking this court

to vacate the trial’s court decision, Husband also requests this court to remand to

the trial court to recalculate child support and child support arrearage. We affirm

the trial court’s decision, but remand for the limited purpose to determine the date

of modification.

I.    Facts and Procedural Posture

              Husband and Wife finalized their dissolution of marriage on

December 9, 2010. By an agreed upon judgment entry issued on March 21, 2012,

the parties resolved various issues that arose between the parties during 2011 and

2012 regarding Husband’s failure to pay child support and adopted the 2010 Shared

Parenting Plan (“SPP”).

              Throughout the years, Husband and Wife exchanged various emails

pertaining to alleged unpaid expenses for the two minor children. However, on

March 22, 2019, Wife filed three motions. The trial court identified the motions as:

(1) motion to show cause for property, (2) motion to show cause for nonpayment of

medical expenses, and (3) motion for attorney fees. Wife alleged that Husband

failed to pay one-half of the private school tuition, activity fees, and medical and

dental expenses for their minor children.

              On July 11, 2019, in response, Husband filed a motion to show cause,

a motion to modify support, and a motion for attorney fees. Husband argued that

Wife failed to provide annual W-2’s and notice of a change in income as required by
the March 2012 order. Husband also requested a reduction in his child support

obligations based on the disparity of the income between Husband and Wife.

              On December 10, 2019, Wife filed another motion to show cause for

nonpayment of child support and that Husband failed to provide income

information required by the March 2012 order. On January 14, 2020, Husband filed

a motion in response to Wife’s motion, arguing that Wife failed to produce tax

records for 2013 through 2017.

              The motions were heard by a magistrate on February 4 and 5, 2020,

who issued a decision on April 28, 2020. On May 7, 2020, and June 25, 2020,

Husband filed preliminary and supplemental objections to the magistrate’s

decisions.   On December 11, 2020, the trial court adopted but modified the

magistrate’s decision, granting Wife’s motions to show cause and nonpayment of

medical expenses. Husband was ordered to pay $44,568.04. The trial court also

found Husband in contempt of court for failing to comply with the terms of the prior

court order, where he was instructed to pay one-half of the private school tuition for

the children. The trial court sentenced Husband to 20 days in jail for contempt that

could be purged by paying Wife $5,000 within 60 days of the judgment entry.

              On March 22, 2019, Wife’s motion for attorney fees was granted and

Husband was ordered to pay $8,125 of Wife’s attorney fees. On July 11, 2019, the

court granted Husband’s motion to modify support and ordered him to pay $348.76

per month, per child. Husband’s other motions were denied. Husband filed this

appeal, assigning seven errors for our review:
      I.     The trial court abused its discretion by finding that Husband
             violated the shared parenting agreement [or S.P.P.] between
             the parties;

      II.    The trial court erred and abused its discretion by finding
             Husband in contempt of court;

      III.   The trial court erred by holding that Wife’s motion to show
             cause was not barred by the doctrine of laches;

      IV.    The trial court abused its discretion by denying Husband’s
             motion to show cause identifying Wife’s failure to report
             income as required by a prior court order;

      V.     The trial court abused its discretion by ordering Husband to pay
             attorney fees to Wife;

      VI.    The trial court abused its discretion by modifying child support
             without regard to Husband’s income; and,

      VII.   The trial court abused its discretion by denying a deviation from
             the support guidelines based upon the relative income of the
             parties.

II.   Violation of S.P.P. and Contempt of Court

      A.     Standard of Review

              The trial court found that Husband violated the S.P.P. between

Husband and Wife, and found him in contempt of court. “‘The purpose of contempt

proceedings is to secure the dignity of the courts and the uninterrupted and

unimpeded administration of justice.’” K.M.M. v. A.J.T., 8th Dist. Cuyahoga

No. 109815, 2021-Ohio-2452, ¶ 22, quoting Windham Bank v. Tomaszczyk, 27 Ohio

St.2d 55, 271 N.E.2d 815 (1971), paragraph two of the syllabus. “‘Therefore, since

the primary interest involved in a contempt proceeding is the authority and proper

functioning of the court, great reliance should be placed upon the discretion of the
trial judge.’” Id., quoting Denovchek v. Bd. of Trumbull Cty. Commrs., 36 Ohio

St.3d 14, 16, 520 N.E.2d 1362 (1988).

              “A court has authority to enforce its orders through contempt

sanctions.” Vail v. String, 8th Dist. Cuyahoga No. 107112, 2019-Ohio-984, ¶ 42.

“Contempt is ‘a disregard of, or disobedience to, an order or command of judicial

authority.’” Id., quoting Kapadia v. Kapadia, 8th Dist. Cuyahoga No. 96910, 2012-

Ohio-808, ¶ 26. “Disobedience of a lawful court order is punishable as contempt.”

Id. See R.C. 2705.02(A). “To support a finding of contempt, the moving party must

establish by clear and convincing evidence: (1) the existence of a valid court order,

(2) that the offending party had knowledge of the order, and (3) that the offending

party violated the order.” Id., citing In re K.B., 8th Dist. Cuyahoga No. 97991, 2012-

Ohio-5507, ¶ 11.

              “Clear and convincing evidence is that measure or degree of proof that

produces in the mind of the trier of facts a firm belief or conviction as to the facts

sought to be established.” Id., citing Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d

118 (1954), paragraph three of the syllabus; Phelps v. Saffian, 8th Dist. Cuyahoga

No. 106475, 2018-Ohio-4329, ¶ 53; In re Contempt of Tracy Digney, 2015-Ohio-

4278, 45 N.E.3d 650, ¶ 8 (8th Dist.).

              “Accordingly, an appellate court will not disturb the trial court’s

decision in contempt proceedings absent an abuse of discretion.” K.M.M. at ¶ 23,

citing State ex rel. Celebrezze v. Gibbs, 60 Ohio St.3d 69, 75, 573 N.E.2d 62 (1991).

“An abuse of discretion implies the court’s attitude is unreasonable, arbitrary, or
unconscionable.” Id., quoting In re E.M.D., 8th Dist. Cuyahoga No. 108164, 2019-

Ohio-4680, ¶ 6.

      B.     Law and Analysis

              In Husband’s first two assignments of error, he argues that the trial

court abused its discretion by finding that he violated the S.P.P., which resulted in

the trial court finding Husband in contempt of court. The S.P.P. contained a

provision that Husband was responsible for pay one-half of minor child’s tuition to

private school. Husband acknowledged the provision, but testified that he did not

know why the tuition was included in the agreement because he could not afford it.

(Tr. 138.)

              In this instant appeal, Husband argues that he was unable to pay, and

inability to pay is a defense to a charge of contempt. See, e.g., Zifer v. Huffman,

2018-Ohio-322, 104 N.E.3d 913, ¶ 30 (5th Dist.). “However, the burden of proving

such inability to pay is held by the contemnor.” Seoud v. Bessil, 7th Dist. Mahoning

No. 15 MA 0090, 2016-Ohio-8415, ¶ 22. Husband “cannot shield himself from a

finding of contempt by making mere allegations he is unable to pay, without any

supporting evidentiary material.” Huffman at ¶ 30. Husband “‘must go beyond a

mere assertion of inability and satisfy his burden of production on the point by

introducing evidence in support of his claim.’” Bessil at ¶ 22, quoting Liming v.

Damos, 133 Ohio St.3d 509, 2012-Ohio-4783, 979 N.E.2d 297, ¶ 21.

              Husband contends that the emails between Husband and Wife are

evidence that he was unaware he was expected to pay his share of the private school
tuition. He argues that Wife would merely communicate the cost of tuition, but

never demanded money. Husband also asserts that he could not afford the tuition

because, in one year, the tuition bill exceeded his gross income. However, Husband

did not file a motion to modify the S.P.P. Additionally, Husband did not produce

any income information to Wife prior to the hearings, in accordance with the S.P.P.,

although Husband contends that Wife knew he was unable to afford the tuition bill.

              Husband also testified, at the hearing, that he was aware that he

agreed to pay one-half of his daughter’s tuition bill for each year that she attended

private school, and that he did not pay the tuition from 2011-2019. (Tr. 32.) He also

testified that he knew that he was ordered by the court to pay one-half of the tuition

bill, and also that he violated the court order. (Tr. 33.) Husband also acknowledged

that he received emails from Wife asking for one-half of the tuition. (Tr. 36.)

              Because of Husband’s testimony and acknowledgment, the trial

court held:

      While [Husband] did indeed testify later that he didn’t know why the
      Laurel School tuition provision was included in the Shared Parenting
      Agreement, as he asserts in his objection, this testimony does not
      negate the fact that he also testified to the fact that he did indeed
      violate that provision. Moreover, as discussed above in regard to
      [Husband’s] inability defense, the fact that [Husband] now regrets
      agreeing to a provision (or cannot remember why that provision was
      included) in the parties’ Shared Parenting Plan, while represented by
      counsel, does not now relieve him of that obligation.

Judgment entry No. 115405031, p. 7-8 (Dec. 11, 2020).

              Husband, “[a]t a minimum, * * * should present evidence he had

made a good-faith effort to comply with the court’s order.” Huffman, 2018-Ohio-
322, 104 N.E.3d 913, at ¶ 30. Husband did not present such evidence. Husband’s

testimony demonstrates that he was aware of the court order and chose to ignore it,

thereby violating the S.P.P. “Disobedience of a court order is the definition of

contempt of court.” Witzmann v. Adam, 2d Dist. Montgomery No. 23352, 2011-

Ohio-379, ¶ 45, citing Denovchek, 36 Ohio St.3d 14, 15, 520 N.E.2d 1362.

               Therefore, we determine that the trial court did not abuse its

discretion and Husband’s first and second assignments of error are overruled.

III.   Doctrine of Laches

       A.    Standard of Review

               “Because laches is a component of equity, we review claimed error in

the application of the doctrine for an abuse of discretion.” Sobin v. Lim, 2012-Ohio-

5544, 984 N.E.2d 335, ¶ 17 (8th Dist.), citing Payne v. Cartee, 111 Ohio App.3d 580,

590, 676 N.E.2d 946 (4th Dist.1996).

               An abuse of discretion implies the court’s attitude is unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983).

       B.    Law and Analysis

               In Husband’s third assignment of error, he argues that the trial court

erred by holding that Wife’s show cause motion was not barred by the doctrine of

laches. The trial court stated:

       [Husband’s] fifth objection asserts that the Magistrate erred in not
       applying the doctrine of laches to bar [Wife’s] claim for private school
       tuition. * * * Finally, even if [Husband] is correct that [Wife’s]
      motivation for filing her Motion to Show Cause is improper, he has
      failed to prove the other necessary elements to avail himself of the
      equitable defense of laches. He has not shown an unreasonable delay
      in asserting the claim, he has failed to show that [Wife] had any actual
      or constructive knowledge of any injury, and he has failed to show that
      he was prejudiced in any way. The Court finds no error in the
      Magistrate’s analysis of [Husband’s laches defense, and [Husband’s]
      fifth objection is therefore overruled.

Judgment entry No. 115405031, p. 8, 11 (Dec. 11, 2020).

              “Laches is an equitable doctrine that bars the delayed assertion of

claims when the delay has caused circumstances to change so much that it is no

longer just to grant the plaintiff’s claim.” Lim, 2012-Ohio-5544, 984 N.E.2d 335, at

¶ 17 (8th Dist.). “The elements of a laches defense are ‘(1) unreasonable delay or

lapse of time in asserting a right, (2) absence of an excuse for the delay, (3)

knowledge, actual or constructive, of the injury or wrong, and (4) prejudice to the

other party.’” Id., quoting Portage Cty. Bd. of Commrs. v. Akron, 109 Ohio St.3d

106, 2006-Ohio-954, 846 N.E.2d 478, ¶ 81.

              Husband contends that Wife’s failure to seek tuition from him over

the years caused him to believe that he was not responsible for payment of tuition.

He also argues that Wife was aware he was unable to pay the tuition bill because of

a lack of money. He also claims that Wife continued to enroll the child in private

school without any support from him. Husband argues that the doctrine of laches

applies because Wife waited for eight years to file her motion.

              Husband argues that he was prejudiced by Wife’s inaction because he

was prevented from seeking judicial intervention before the tuition expense
incurred. However, at the magistrate’s hearing, Husband agreed that he could have

filed a motion with the court to modify the child support and tuition payments. (Tr.

45.) He also stated that he had access to legal counsel and that he understood he

had the right to file the motion to modify. Id. Because of Husband’s testimony, he

has not demonstrated that he was prejudiced by Wife’s actions.

               Our decision in State ex rel. Cuyahoga Child Support Enforcement

Agency v. Sanders, 8th Dist. Cuyahoga No. 72428, 1998 Ohio App. LEXIS 1416

(Apr. 2, 1998), stated:

      A parent who has been ordered by the court to make child support
      payments is aware not only of the natural and statutory obligations to
      support minor children but also of the extent of that obligation as
      fixed by the court. His failure to heed his obligations does not excuse
      him from those duties nor does it provide him with a basis for claiming
      prejudice when he is called to account.

               Therefore, the trial court did not abuse its discretion by not applying

the doctrine of laches, and Husband’s third assignment of error is overruled.

IV.   Denial of Show-Cause Motion

      A.     Standard of Review

               “Our standard of reviewing a court’s decision on a show-cause motion

is the abuse of discretion standard.” AultCare Corp. v. Roach, 5th Dist. Stark

No. 2008-CA-00051, 2009-Ohio-948, ¶ 7, citing State ex rel. Delco Moraine Div.

[Gen. Motors Corp.] v. Indus. Comm. of Ohio, 48 Ohio St.3d 43, 549 N.E.2d 162

(1990).    An abuse of discretion implies the court’s attitude is unreasonable,

arbitrary, or unconscionable. Blakemore, 5 Ohio St.3d at 219, 450 N.E.2d 1140.
      B.     Law and Analysis

               In Husband’s fourth assignment of error, he argues that the trial court

abused its discretion by denying his motion to show cause, where he identified

Wife’s failure to report her income as required by a prior court order. The trial court

stated:

      [Husband’s] seventh objection is that the Magistrate erred in denying
      [Husband’s] Motion to Show Cause based on [Wife’s] failing to report
      her income as required by the March 21, 2012, Agreed Judgment
      Entry. [Husband] argues that the Magistrate erred in applying the
      doctrine of “unclean hands” in denying his Motion to Show Cause, by
      pointing out that both parties failed to exchange evidence of their
      income yearly and thus technically violated the March 21, 2012 Agreed
      Judgment Entry. [Husband] ignores the fact that the Magistrate
      explicitly stated in his decision that [Husband] is correct that unclean
      hands is not a defense to a motion to show cause. The Magistrate’s
      finding here is not based upon unclean hands, but that both parties
      equally purged their contempt prior to trial by exchanging income
      information for all relevant years. Thus, the Magistrate declined to
      hold either party in contempt. It is within the discretion of the Court
      to decline to punish for contempt, even when there is evidence of guilt.
      [Husband] has not shown that he was damaged in any way by [Wife’s]
      failing to disclose her income as required. As such, the Magistrate did
      not err in declining to punish either party for their contempt.
      [Husband’s] seventh objection is therefore overruled.

Judgment entry No. 115405031, p. 12 (Dec. 11, 2020).

               Both Husband and Wife failed to report their income in agreement

with the S.P.P. and testified that they simply forgot. (Tr. 44.). However, prior to

trial, Husband and Wife exchanged their income information.             Because Wife

performed the action of exchanging her income information prior to trial, she cured

her contempt of court. See, e.g., Merritt v. Merritt, 10th Dist. Franklin No. 91AP-
1372, 1992 Ohio App. LEXIS 2529 (May 12, 1992). (“A defendant cannot be held in

contempt if he has purged himself prior to being found in contempt * * *.”).

              Therefore, Husband’s fourth assignment of error is overruled.

V.    Attorney Fees

      A.    Standard of Review

              “We review the trial court’s decision to award attorney fees for a clear

abuse of discretion.” Bain v. Levinstein, 8th Dist. Cuyahoga No. 94313, 2010-Ohio-

5596, ¶ 15, citing Szymczak v. Szymczak, 136 Ohio App.3d 706, 737 N.E.2d 980 (8th

Dist.2000). An abuse of discretion implies the court’s attitude is unreasonable,

arbitrary, or unconscionable. Blakemore, 5 Ohio St.3d at 219, 450 N.E.2d 1140.

      B.    Law and Analysis

              In Husband’s fifth assignment of error, he argues that the trial court

abused its discretion by ordering him to pay Wife’s attorney fees. Specifically,

Husband contends that because the trial court erred in finding him in contempt, the

award of attorney fees was improper. Wife’s attorney fees were over $24,000.

However, the trial court awarded her $8,125, to reflect only the time spent working

on Wife’s motion to show cause.

              The trial court stated:

      As already addressed above, the Court finds that the Magistrate did
      not err in finding [Husband] in contempt for his failure to pay tuition
      fees. Therefore, the Magistrate properly determined that [Wife]
      should be entitled to attorney fees related to her prosecution of that
      motion. [Husband’s] sixth objection is therefore overruled.

Judgment entry No. 115405031, p. 11 (Dec. 11, 2020).
              R.C. 3105.73(B) states:

      In any post-decree motion or proceeding that arises out of an action
      for divorce, dissolution, legal separation, or annulment of marriage or
      an appeal of that motion or proceeding, the court may award all or
      part of reasonable attorney’s fees and litigation expenses to either
      party if the court finds the award equitable. In determining whether
      an award is equitable, the court may consider the parties’ income, the
      conduct of the parties, and any other relevant factors the court deems
      appropriate, but it may not consider the parties’ assets.

              R.C. 3109.05(C) states:

      If any person required to pay child support under an order made
      under division (A) of this section on or after April 15, 1985, or
      modified on or after December 1, 1986, is found in contempt of court
      for failure to make support payments under the order, the court that
      makes the finding, in addition to any other penalty or remedy
      imposed, shall assess all court costs arising out of the contempt
      proceeding against the person and require the person to pay any
      reasonable attorney’s fees of any adverse party, as determined by the
      court, that arose in relation to the act of contempt and, on or after July
      1, 1992, shall assess interest on any unpaid amount of child support
      pursuant to section 3123.17 of the Revised Code.

              The trial court, in accordance with R.C. 3105.73(B) and 3109.05(C),

ordered Husband to pay Wife’s attorney fees because he was found in contempt of

court. See Briggs v. Moelich, 8th Dist. Cuyahoga No. 97001, 2012-Ohio-1049, ¶ 33,

quoting Peach v. Peach, 8th Dist. Cuyahoga Nos. 82414 and 82500, 2003-Ohio-

5645, ¶ 37. (“‘[T]rial courts have discretion to award reasonable attorney’s fees

against a party found guilty of civil contempt, even in the absence of a statute

specifically authorizing the award.’”); In re I.L.J., 8th Dist. Cuyahoga No. 109564,

2020-Ohio-5434, ¶ 19 (“* * * when a party is found in contempt for failure to make

support payments, * * * the court shall require the party to pay any reasonable
attorney fees of any adverse party, as determined by the court, that arose in relation

to the act of contempt.”).

               Husband argues that the disparity of the incomes between Husband

and Wife should preclude him from paying Wife’s attorney fees. However, the trial

court is not required to consider Wife’s ability to pay. The trial court only awarded

attorney fees for the time spent litigating the motion to show cause. “‘A trial court

may award attorney fees as part of the costs in a contempt action.’” Sagan v. Tobin,

8th Dist. Cuyahoga No. 86792, 2006-Ohio-2602, ¶ 52, quoting Villa v. Villa, 8th

Dist. Cuyahoga No. 72709, 1998 Ohio App. LEXIS 2171 (May 14, 1998).

               Therefore, Husband’s fifth assignment of error is overruled.

VI.   Motion to Modify Child Support

      A.     Standard of Review

               “A trial court’s decision regarding child support obligations falls

within the discretion of the trial court and will not be disturbed absent a showing of

an abuse of discretion.” J.E.M. v. D.N.M., 8th Dist. Cuyahoga No. 109532, 2021-

Ohio-67, ¶ 22, citing Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028 (1989).

“More specifically, we review a trial court’s child support modification order for an

abuse of discretion.” Id., citing Morrow v. Becker, 138 Ohio St.3d 11, 2013-Ohio-

4542, 3 N.E.3d 144, ¶ 9. “An ‘abuse of discretion’ occurs where the court’s decision

is unreasonable, arbitrary, or unconscionable.” Id., citing Blakemore, 5 Ohio St.3d

at 219, 450 N.E.2d 1140 (1983). “The trial court has considerable discretion in child
support matters; absent an abuse of discretion, we will not disturb a child support

order.” Id., citing Pauly v. Pauly, 80 Ohio St.3d 386, 390, 686 N.E.2d 1108 (1997).

      B.     Law and Analysis

               In Husband’s sixth assignment of error, he argues that the trial court

abused its discretion by modifying child support without regard to his income.

Husband claims that the magistrate’s decision to make the child support

modifications retroactive to July 11, 2019, based on a salary that Husband did not

receive until November 1, 2019, was not supported by the evidence. By mistake, the

trial court agreed that the modification shall be effective on April 27, 2020, the date

of the magistrate’s decision, instead of the date Husband filed the motion. Husband

also argued that a further modification is in order due to a job layoff on March 23,

2020, due to COVID. The court advised Husband that he would need to file a new

motion to modify but that a future modification based on the COVID layoff will be

retroactive to May 7, 2020, the date Husband advised the trial court of the layoff.

               Husband also argues that the trial court incorrectly ordered two

different effective dates for the child support modification: July 11, 2019, and

April 27, 2020. Wife concedes that the trial court may have made a clerical error.

               Husband filed his motion to modify child support on July 11, 2019.

Husband argues that he filed his motion based on the change of circumstances

resulting from Wife’s job that she started in 2014. However, Husband is only

entitled to a modification retroactive to the date he filed the motion. “Absent some

special circumstances which justify a different date, a party seeking modification of
a support order is entitled to have the modification relate back to the date the motion

to modify was filed.” Davis v. Dawson, 8th Dist. Cuyahoga No. 87670, 2006-Ohio-

4260, ¶ 8, citing Murphy v. Murphy, 13 Ohio App.3d 388, 389 469 N.E.2d 564 (10th

Dist.1984), and State ex rel. Draiss v. Draiss, 70 Ohio App.3d 418, 420-421, 591

N.E.2d 354 (9th Dist.1990). “If the trial court decides in its discretion that the order

should not be retroactive to the date of the motion, it must state its reasons.” Id.,

citing Oatey v. Oatey, 8th Dist. Cuyahoga Nos. 67809 and 67973, 1996 Ohio App.

LEXIS 1685 (Apr. 25, 1996).

               Other than a change in Wife’s employment, Husband does not argue

a special circumstance that would justify a different date for the modification. The

trial court, in its discretion, decided that the Wife’s employment was not a special

circumstance, and Husband has not demonstrated that the trial court’s decision was

unreasonable, arbitrary, or unconscionable.

               Therefore, Husband’s sixth assignment of error is overruled, but

remanded to the trial court to incorporate, nunc pro tunc, the correct date to

accurately reflect the date of the child support modification.

               In Husband’s seventh assignment of error, he argues that the trial

court abused its discretion by denying a deviation from the support guidelines based

upon the relative income of the parties. Husband was found to be in contempt of

court for failing to pay child support in accordance with the S.P.P. Husband did not

file a motion to modify support until 2019, although the S.P.P. was agreed upon in

2010.
              Husband specifically argues that over the past nine years there was a

significant disparity of income between Husband and Wife. Husband contends that

he is unemployed and collecting unemployment so the child support order must be

recalculated. After reviewing the R.C. 3119.23 factors relied on by the magistrate

and the supporting evidence, the trial court stated:

      The Magistrate is correct that the child support guidelines take into
      account the disparity in income by dividing the child support figures
      along the percentage of income share, with [Wife] ultimately being
      responsible for the larger share of the cost of raising the children.
      [Husband] has provided no argument which would support a finding
      that his child support obligation is unjust, inappropriate or not in the
      best interests of the remaining minor child of the parties.

Judgment entry No. 115405031, p. 15 (Dec. 11, 2020).

              The trial court modified Husband’s future child support payments to

$348.76 per month, per child, totaling $8,370.24 a year. The trial court’s award

demonstrates that Husband’s and Wife’s income were considered.

              Husband is also arguing that he wants the court to retroactively

modify the child support to 2014. However, “[a] court may not retroactively modify

child support or arrearages, absent fraud.” Slowbe v. Slowbe, 8th Dist. Cuyahoga

No. 83079, 2004-Ohio-2411, ¶ 48. “Except as provided in section 3119.84 of the

Revised Code, a court or child support enforcement agency may not retroactively

modify an obligor’s duty to pay a delinquent support payment.” Id., citing R.C.

3119.83.

              Therefore, Husband’s seventh assignment of error is overruled.
              Judgment affirmed. Case is remanded for the limited purpose of

having the trial court incorporate, nunc pro tunc, the correct date to accurately

reflect the date of the child support modification.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, domestic relations division, to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN A. GALLAGHER, J., CONCUR